Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John M. Guynn on 2/7/22.
Claim 6, line 8-9, replace “or heteroaryl, preferably (C1-8)alkyl, (C3-18)cycloalkyl, (C2-8)alkenyl, (C3-8)cycloalkenyl, 5- to 6-membered aryl, and 5- to 6-membered heteroaryl.,” with “or heteroaryl.”.
Claim 14, pg.6, line 2-3, replace “or heteroaryl, preferably (C1-8)alkyl, (C3-18)cycloalkyl, (C2-8)alkenyl, (C3-8)cycloalkenyl, 5- to 6-membered aryl, and 5- to 6-membered heteroaryl.,” with “or heteroaryl.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/SHANE FANG/Primary Examiner, Art Unit 1766